Citation Nr: 9925230	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  96-41 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for a fracture of 
the left inferior ramus, pubis and acetabulum, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the lumbosacral spine, currently evaluated 
as 20 percent disabling.  

3.  Entitlement to service connection for a total right knee 
replacement.  

4.  Entitlement to a temporary total evaluation pursuant to 
the provisions of 38 C.F.R. § 4.30.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1952 to 
July 1956 and from January 1957 to February 1968.  

This appeal arose from May 1995 and April 1996 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The RO, in pertinent part, 
denied entitlement to an evaluation in excess of 20 percent 
for a fracture of the inferior ramus, left pubis and left 
acetabulum with low back pain, service connection for a total 
right knee replacement as secondary to the service-connected 
fracture of the inferior ramus, left pubis and left 
acetabulum with low back pain, and a temporary total 
evaluation under the criteria of 38 C.F.R. § 4.30.

In July 1998 the RO, in pertinent part, assigned a separate 
evaluation of 20 percent for degenerative joint disease of 
the lumbosacral spine and a separate 10 percent evaluation 
for a fracture of the inferior ramus, left pubis and left 
acetabulum, and affirmed the determinations previously 
entered.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

A few other matters require consideration.  In a statement 
dated and received in September 1993 the veteran reported 
that he had dental problems and noted that he had loose teeth 
when he was discharged from service.  In an statement dated 
in January 1992 but marked as received in October 1993, the 
veteran asked to have the VA reinstate a rating for 
rheumatoid spondylitis.  In a statement dated and received in 
October 1993 the veteran reported numerous medical problems 
in service.  




The veteran reported that he was issued glasses in service.  
He also reported loose teeth, arthritis, a coma with memory 
problems, problems with his whole left side, a weak left 
ankle, arthritis in both hips, the left knee, the left 
shoulder, the left elbow, and the upper back, and respiratory 
problems claimed as possibly due to Agent Orange exposure.  
In subsequent correspondence the veteran has claimed that he 
experiences multi-joint pain, or whole body arthritis 
including symptoms in both hips and both knees.  

Entitlement to service connection has been previously denied 
for rheumatoid arthritis, a psychophysiologic musculoskeletal 
reaction, and a total left knee replacement.  It is unclear 
whether the veteran wishes to reopen one or more of these 
claims; but it does appear that several informal claims by 
the veteran have not been acted upon.  These matters are 
referred to the RO for appropriate consideration.  

In November 1997 the veteran submitted a statement claiming 
that he had ulcers and tinnitus as a result of medication 
taken for arthritis.  In June 1998 the veteran submitted 
correspondence indicating that he was contemplating filing 
claims for diabetes and high blood pressure.  He added that 
he could not work and took an early Social Security 
retirement.  As noted previously, service connection is in 
effect for hypertension.  However, from his correspondence it 
is unclear whether the veteran wishes to file claims for 
entitlement to service connection for diabetes, ulcers or 
tinnitus, or for entitlement to a total rating based on 
unemployability.  These matters are referred to the RO for 
follow-up.  


FINDINGS OF FACT

1.  The fracture of the left inferior ramus, pubis and 
acetabulum, is productive of not more than slight hip 
disability.  



2.  The veteran's service connected degenerative joint 
disease of the lumbosacral spine is productive of no more 
than a moderate degree of impairment.  

3.  The claim for service connection for a total right knee 
replacement is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  

4.  VA hospitalizations of the veteran in 1994 and 1995 did 
not involve treatment of a service connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a fracture of the left inferior ramus, pubis and 
acetabulum have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.20, 4.40, 
4.45, 4.59, 4.71, Plate II, 4.71a, Diagnostic Code 5255 
(1998).  

2.  The criteria for an evaluation in excess of 20 percent 
for degenerative joint disease of the lumbosacral spine have 
not been met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010-5292 (1998).  

3.  The claim for service connection for a total right knee 
replacement is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  

4.  The criteria for a temporary total disability rating 
pursuant to 38 C.F.R. § 4.30 have not been met.  38 U.S.C.A. 
§ 5107;  38 C.F.R. § 4.30 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to increased evaluations 
for a fracture of the left inferior 
ramus, pubis and acetabulum, and 
degenerative joint disease of the 
lumbosacral spine.  

Factual Background

The veteran underwent a VA examination in January 1993.  The 
veteran could abduct his left pelvis 0 to 35 degrees.  The 
veteran had motion from 0 to 82 degrees.  There was no 
swelling, or tenderness.  There was some possible spasticity 
of the muscles.  On examination of the low back there was no 
pain on pressure.  There was some lumbar spasm but no 
malalignment.  The veteran could flex to 70 degrees, extend 
to 10 degrees, laterally flex to 15 degrees and rotate to 20 
degrees.  

Deep tendon reflexes were 1+.  There was no atrophy, 
weakness, or sensory loss and there were no fasciculations.  
The extremities were of equal length and the thighs and 
calves were of equal circumference.  Kernig's test was 
negative.  Straight leg raising was positive at 55 degrees on 
the right and 45 degrees on the left.  The veteran was not 
wearing a back brace or using a walking aid.  He did walk 
with a slight limp of the left leg.  The diagnoses were 
healed fracture of the inferior ramus, pubis and acetabulum 
and secondary low back pain.  X-rays showed cortical 
deformity of the superior and inferior pubic ramus on the 
left compatible with a history of remote fracture.  Another 
x-ray report showed a healed fracture deformity of the left 
pubic rami and a deformity of the left sacroiliac joint that 
was probably post traumatic. X-rays of the lumbosacral spine 
showed the disc spaces to be maintained.  The vertebral 
bodies were normal in height and contour.  There was anatomic 
alignment.  

VA records show treatment of hip pain in 1994.  In March 1994 
the veteran reported bilateral hip pain and back pain.  He 
reported being awakened at night by pain and requiring use of 
a pillow between the knees at night.  He reported that 
nothing seemed to help the pain.  

Pain was reportedly worse with activity and initial movement 
- especially first thing in the morning.  He stated that his 
joints were stiff but he denied weakness.  On examination, 
there was pain to bony palpation of the hip area and pain to 
palpation at L4-5.  There was pain of the paraspinous 
musculature with external and internal rotation (of the hips) 
bilaterally.  There was 5/5 strength in the hip flexors and 
extensors and internal and external rotators.  There was full 
range of back flexion, extension, lateral bending and 
rotation.  Reflexes were 1+ at the knees but absent at the 
ankles.  X-rays showed L5-S1 joint space narrowing, and mild 
arthritic changes in the hips.  The impression was a question 
of trochanteric bursitis, low back pain and arthritic changes 
of both hips. 

A physical therapy evaluation the same month noted that the 
veteran was overweight.  He ambulated slowly.  He had 
decreased trunk range of motion by 50 percent.  Hip motion 
was to 100 degrees.  Motor strength was 5/5 in the lower 
extremities.  The impression was low back pain and 
overweight.  

The veteran was seen over the next few months for weight and 
nutrition counseling, and for additional medical visits.  He 
continued to complain of multi-joint pain, primarily hip 
pain.  There was a general lack of specific examination 
findings.  

The veteran was afforded another VA examination in September 
1994.  He complained of chronic pain in the left hip.  He 
reported that he ambulated with a cane.  There was pain with 
manipulation of the left hip joint.  Flexion was limited to 
90 degrees.  There was no swelling, angulation, or false 
motion.  The left leg was two centimeters shorter than the 
right leg.  The diagnosis was status post fracture of the 
inferior ramus, left pubis and left acetabulum with chronic 
low back and left hip pain.  X-rays of the left hip showed no 
fracture or dislocation.  There was slight degenerative joint 
disease.  X-rays of the pelvis showed a healed fracture of 
the left pelvis with slight deformity.  X-rays of the abdomen 
showed a healed pelvic fracture, a segmentation anomaly with 
four lumbar vertebra and degenerative joint disease in the 
lower thoracic spine.  The assessment was multiple joints 
with degenerative joint disease.  

In December 1994 the veteran underwent another physical 
therapy consultation.  He could forward flex to 10 inches 
with midline pain from L4-S1.  Right and left side bending 
were decreased approximately 75 percent with pain at the 
thoracolumbar junction.  Right and left rotation were also 
decreased 75 percent with pain at L4-S1.  There was also a 
positive Patrick test and a positive sitting straight leg 
raising test bilaterally.  Legs appeared equal in length.  
There was decreased sensation to light touch in the right 
lateral leg and 4/5 strength in the left hamstring.  Ankle 
reflexes were absent bilaterally.  

In approximately January of 1996 the veteran was seen for 
worsening back pain.  He reported pain radiating to the back 
of the right leg and the anterior part of the left thigh.  He 
stated that he had tingling and numbness that was worse with 
walking.  On examination the lumbar spine was tender.  There 
was 5/5 motor strength except in the right leg.  Sensation 
was decreased in the left anterior thigh and medial left leg.  
Reflexes were 1+ at the knees but absent at the ankles.  The 
impression was chronic back pain with radiculopathy.  

In a private medical record from February 1996 the veteran 
was seen for pain in the hips and spine (as well as pain in 
the knees).  Rotation of the hips caused minimal discomfort.  
Flip test was negative.  No findings were made with regard to 
the back.  

A VA examination was provided in March 1996.  The veteran 
reported bilateral groin pain and pain walking requiring use 
of a cane.  The veteran walked with a slight limp on both 
sides and was using a cane.  He weighed 256 pounds and his 
height was 5 feet, 10 and a half inches.  There was evident 
increased lumbar lordosis and a large protruding abdomen.  
The veteran could flex forward to 75 degrees.  His lateral 
flexion was to 35 degrees and extension was to 25 degrees.  
On examination of the hips the veteran had 95 degrees flexion 
on the left.  There were 35 degrees of abduction and 20 
degrees of adduction.  Internal and external rotation were to 
15 degrees.  Tests for sacroiliac involvement on the left 
were positive.  

It was impossible to ascertain how much pain originated in 
the sacroiliac joint versus the left hip joint.  Reflexes 
were absent on the right.  There was hyperesthesia, 
dysesthesia and "unesthesia" from the knees down.  Multiple 
prior x-rays were reviewed.  

The diagnoses were old healed fracture of the left pelvis, 
traumatic arthrosis of the left sacroiliac joint and left hip 
joint, and traumatic hypertrophic changes of the symphysis 
pubis.  Lower extremity findings were attributed to 
peripheral polyneuropathy.  

In a July 1996 orthopedic consultation the veteran had active 
range of left hip motion from 0 to 120 degrees.  Internal 
rotation was to 45 degrees while external rotation was to 20 
degrees.  There was apparently tenderness on all maneuvers.  
There was a negative log roll.  

In October 1996 it was noted that the veteran's condition was 
stable and that a computerized tomographic (CT) scan showed 
no evidence of stenosis or a herniated nucleus pulposus.  In 
December 1996 there was no specific evidence of radicular 
symptoms or symptoms of spinal stenosis.  

X-rays in January 1997 showed evidence of the prior pelvis 
fracture.  Otherwise the films of the hip were unremarkable.  
There was no evidence of significant degenerative changes, 
dislocation or soft tissue changes.  X-rays of the back 
showed degenerative changes.  There was normal alignment.  
There was also evidence of a transitional lumbosacral 
vertebra with sacralization.  

In July 1997 the veteran reported pain radiating to the back 
of his right leg and the anterior part of the left thigh.  He 
reported tingling and numbness that was worse with walking.  
He also noticed some weakness of the left leg.  It appears 
that there may have been some weakness of the right leg and 
decreased sensation in parts of the left leg.  The impression 
was chronic back pain with radiculopathy.  





The veteran was examined by VA in October 1997.  There was 
some degree of tenderness on range of motion of the hips.  
There was no gross fixed deformity.  The thighs showed 
grossly normal motion with some degree of circular manner of 
the femoral head and the acetabulum.  There were complaints 
of pain on movement.  Generally there was minimal tenderness 
and weakness.  Limitation of motion was felt in some part to 
be secondary to his obesity.  No significant unusual motions 
were shown on walking.  On the left there was 90 degrees of 
flexion, 10 degrees of extension, 25 degrees of adduction and 
35 degrees of abduction.  The diagnosis was normal hips.  

On examination of the back the same month, the veteran had no 
postural abnormalities of fixed deformity.  There was no 
evidence of any significant atrophy in the musculature of the 
back or weakness of the back.  There was no deformity of the 
spine.  Some degree of looseness of the muscles was felt to 
be secondary to his overall physical state, specifically 
morbid obesity.  

The veteran could flex forward to 80 degrees.  The end point 
was felt to be attributable to a "great" extent to his 
large abdomen.  Extension was to 25 degrees.  He could flex 
to 20 degrees on the left and to 30 degrees on the right.  
Rotation was to 40 degrees on the left and 45 degrees on the 
right.  As for objective evidence of pain on motion, the 
examiner related that the veteran complained of some pain at 
the end range of backwards extension and left and right 
lateral flexion.  There was no evidence of neurological 
involvement.  The diagnosis was degenerative joint disease of 
the lumbosacral spine.  

VA outpatient treatment records show complaints of low back 
pain in May 1998.  The veteran was taking Tylenol with only 
some relief, and requested pain clinic referral.  The 
assessment was degenerative joint disease.  It was noted that 
hypertrophic degenerative joint disease was shown on x-rays 
in November 1997.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (1998).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (1998).

Examination reports must be interpreted in light of the 
whole-recorded history of the disabling condition.  Various 
reports should be reconciled into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  If a diagnosis is not supported by the findings on the 
examination report, or if the report does not contain 
sufficient detail, the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2.  

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

Arthritis due to trauma is rated as degenerative arthritis. 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint or 
group of minor joints affected by limitation of motion to be 
combined not added under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion a 10 percent 
rating is assigned where there is x-ray evidence of 
involvement of two or more major joints, or two or more minor 
joint groups; and a 20 percent evaluation is assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Range of hip flexion is normally to 125 degrees.  Hip 
abduction is to 45 degrees.  38 C.F.R. § 4.71, Plate II.  



A rating of 10 percent is assigned for limitation of thigh 
extension to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5251 (1998).  

A 10 percent rating is assigned where limitation of thigh 
flexion is to 45 degrees.  Where it is limited to 30 degrees, 
a 20 percent rating is appropriate.  A 30 percent rating is 
assigned were thigh flexion is to 20 degrees.  Where flexion 
is limited to 10 degrees, a 40 percent rating is in order.  
38 C.F.R. § 4.71a, Diagnostic Code 5252.  

Where there is limitation of thigh abduction with motion lost 
beyond 10 degrees a 20 percent rating is assigned.  Where 
there is limitation of adduction such that the legs cannot be 
crossed, a 10 percent rating is appropriate.  A 10 percent 
rating can also be assigned for limitation of thigh rotation, 
where the individual cannot toe-out more than 15 degrees with 
the affected leg.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  

For a fracture of the shaft or anatomical neck of the femur 
with nonunion and loose motion (spiral or oblique fracture), 
an 80 percent evaluation is warranted.  With nonunion without 
loose motion where weight bearing is preserved with use of a 
brace, a 60 percent rating is appropriate.  A fracture of the 
surgical neck of the femur with a false joint is also rated 
60 percent disabling.  Malunion of the femur with slight knee 
or hip disability is rated 10 percent disabling.  With 
moderate knee or hip disability a 20 percent rating is 
assigned.  Where there is marked hip or knee disability a 30 
percent rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic 
Code 5255.  

Slight limitation of lumbar motion is evaluated as 10 percent 
disabling.  A higher rating of 20 percent is assigned for 
moderate limitation of lumbar motion.  A 40 percent rating is 
reserved for severe limitation of lumbar motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  



A pronounced case of intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief 
warrants a 60 percent evaluation.  In the case of severe 
intervertebral disc syndrome with recurring attacks from 
which there is intermittent relief, a 40 percent rating is 
appropriate.  A moderate case of recurrent attacks is rated 
20 percent disabling.  A mild case is appropriately rated 10  
percent disabling.  Postoperative, cured intervertebral disc 
syndrome is rated 0 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

A 40 percent rating is assigned for a severe lumbosacral 
strain where there is listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  When there is muscle 
spasm on extreme forward bending and loss of lateral spine 
motion, unilaterally in the standing position a 20 percent 
rating is assigned.  When there is characteristic pain on 
motion a 10 percent rating is assigned.  A 0 percent rating 
is assigned for slight subjective symptoms.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5295.  

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function are expected in all 
instances.  38 C.F.R. § 4.21 (1998).  

Evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1998).  Multiple ratings 
can be assigned using different diagnostic codes if none of 
the symptoms or criteria for a rating under a diagnostic code 
are duplicative of, or overlap the symptoms or criteria for 
the other diagnostic code under consideration.  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  

The VA office of the General Counsel has determined that the 
diagnostic code 5293 (pertaining to intervertebral disc 
syndrome) contemplates limitation of motion and therefore 
DeLuca and all regulations pertaining to functional 
limitation apply when utilizing the diagnostic code.  
VAOPGCPREC 36-97.  A corollary of the decision is that 
ratings cannot be assigned for both limitation of motion and 
intervertebral disc syndrome without violating the 
prohibition against pyramiding of ratings because 
intervertebral disc syndrome has been found to implicate 
limitation of motion.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norma in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

When after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1999);  38 C.F.R. 
§§ 3.102, 4.3.  


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claims 
for increased evaluations are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a);  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The Board is satisfied that all 
relevant facts have been adequately developed for the purpose 
of adjudicating the claims; no further assistance in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  

Fracture of the left inferior ramus, pubis, and acetabulum

With regard to the hip, the RO has rated the fracture of the 
inferior ramus, left pubis and left acetabulum as 10 percent 
disabling by analogy to malunion of a femur under diagnostic 
code 5255.  The current 10 percent evaluation contemplates 
malunion of a femur with slight knee or hip disability.  The 
Board finds the current 10 percent evaluation adequate for 
the level of impairment as shown on the most recent VA 
examination conducted in October 1997.

In this regard, the examiner found some degree of tenderness 
on rang eof motion of the left hip.  The examiner 
characterized the rang eof motion of the thigh as grossly 
normal with complaints of pain on movement, minimal 
tenderness and weakness.  

The limitation of motion was attributed to the veteran's 
obesity.  The examiner considered the right hip to be normal.  
In the absence of a demonstration of moderate hip disability, 
the Board finds no basis upon which to predicate a grant of a 
the next higher evaluation of 20 percent under diagnostic 
code 5255.  The evidentiary record shows that in view of the 
normal hip reported on examination, the veteran does not meet 
the criteria for an increased evaluation under the other 
diagnostic codes recited earlier.  Moreover, in the absence 
of functional loss due to pain, limitation of motion, 
incoordination, atrophy, arthritis, etc., there is no basis 
upon which to predicate a grant of entitlement to an 
increased evaluation with application of the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59.


Degenerative joint disease of the lumbosacral spine

The RO has rated the veteran's degenerative joint disease of 
the lumbosacral spine as 20 percent disabling by analogy to 
limitation of motion of the lumbar spine under diagnostic 
code 5292.  The 20 percent evaluation contemplates moderate 
limitation of motion.  The maximum schedular evaluation of 40 
percent requires severe limitation of motion.  The medical 
evidence of record is negative for severe limitation of 
motion.  The same may be said for the other diagnostic codes 
upon which to rate the appellant's low back disability.  

In this regard, the current 20 percent evaluation 
contemplates no more than moderate lumbosacral strain under 
diagnostic code 5295, or moderate intervertebral disc 
syndrome under diagnostic code 5293.  Neither lumbosacral 
strain nor intervertebral disc syndrome are shown on 
examination and are otherwise not part of the veteran's 
service-connected low back disability.

As to assignment of an increased evaluation under the 
criteria of 38 C.F.R. §§ 4.40, 4.45, 4.459, the Board notes 
that the most recent VA examination disclosed no evidence of 
deformity, atrophy, or weakness.  The were some complaints of 
pain on the end range of backwards extension and bilateral 
lateral flexion.  





The above symptomatic complaints when evaluated in 
association with clinical objective findings on examination 
provide no basis for a grant of an evaluation in excess of 
the current 20 percent.  Any pain experienced by the veteran 
is contemplate din the current evaluation based on moderate 
disablement, absent a clinical demonstration of severe lumbar 
spine disability.

Additional Matters

The RO provided the veteran and considered the criteria under 
38 C.F.R. § 3.321(b)(1), with respect to extraschedular 
evaluations for his left hip and low back disabilities.  The 
RO determined that the veteran's disabilities did not render 
his disability picture unusual or exceptional in nature.  The 
Board agrees.  The evidentiary record does not show that the 
left hip and low back disabilities have markedly interfered 
with the veteran's employment, nor have they required 
frequent inpatient care.  The current 10 percent and 20 
percent schedular evaluations adequately compensate the 
veteran for his level of impairment.  There exists no basis 
upon which to predicate referral of the veteran's case to the 
Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
increased evaluations for the left hip and low back 
disabilities.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


II.  Entitlement to service connection 
for a total right knee replacement, and 
to a temporary total evaluation pursuant 
to the provisions of 38 C.F.R. § 4.30.  

Factual Background

Service medical records show treatment for diffuse joint 
pains.  The pain was primarily in the back and hips.  There 
were some complaints of knee pain but this was predominantly 
in the left knee.  X-rays were negative as were examinations.  
There was no laboratory evidence but it was felt that the 
veteran's diffuse musculoskeletal complaints might be due to 
rheumatoid spondylitis with a psychophysiologic 
musculoskeletal component.  No chronic right knee pathology 
was identified in service and none was shown when the veteran 
was discharged in 1968.  

On VA examination in July 1968 the veteran complained of weak 
knees.  X-rays of the knees were normal.  The veteran walked 
without a limp.  He removed his clothes without difficulty.  
No disorder of the knees was diagnosed.  

On another VA examination in May 1974 the veteran again 
complained of weak knees and bilateral knee pain.  The knees 
appeared normal by x-ray studies.  On examination, gait was 
normal and the veteran could squat and arise.  The knees were 
not painful and all tests for knee pathology were within 
normal limits.  

VA treatment records from the 1980s were received.  These 
showed treatment of the left knee. 

On VA examination in January 1993 there was no abnormality 
noted with regard to the right knee.  X-rays were negative.  

Voluminous VA records and some private treatment records from 
the 1990s show treatment of the right knee.  X-rays from 
December 1993 were interpreted as negative.  However, x-rays 
in 1994 and 1995 showed degenerative changes.  

The veteran had a right knee arthroscopy in February 1994 and 
eventually underwent a total knee replacement in June 1995.  
Except as noted below, there was no indication of the 
etiology of the veteran's right knee problems. 

The veteran underwent a VA examination in March 1996.  The 
examiner was asked to express an opinion as to whether the 
veteran's right knee disorder was secondary to his service 
connected pelvis/hip disabilities.  

Examination showed slight swelling.  There was a longitudinal 
incision over the knee incident to the total knee 
replacement.  There was good stability of the right knee and 
range of motion was 0 to 90 degrees.  X-rays of the knees 
from 1995 showed the right total knee replacement in situ.  
The diagnosis was "total hip replacement, right knee, for 
degenerative disease."  The examiner stated that there was 
no relation between the right total replacement and the 
injuries of the left hemipelvis.  

In a family practice outpatient record from July 1996 a 
physician stated that the veteran's knee pain (which knee was 
not specified) "may have been promoted by a pelvic fracture 
in 1955."  The subject record is associated with other 
record pertaining to the veteran's left knee treatment.

On orthopedic examination in July 1996 the veteran was status 
post right total knee replacement in June 1995 and a total 
left knee replacement in April 1996.  He reported knee pain 
with various activities including walking, bending, and stair 
climbing.  He had right knee motion of 0 to 110 degrees.  The 
other portion of the examination was normal.  No opinion on 
etiology was offered.  

On examination of the knees in October 1997, the veteran's 
right knee range of motion was from 0 degrees extension to 
105 degrees flexion.  There was no evidence of swelling, 
deformity, subluxation, lateral instability, nonunion or 
malunion.  

The assessment was degenerative joint disease status post 
total knee replacement.  No opinion was given on the issue of 
whether the knee disability was related to back or hip 
injuries.  

Service connection has been granted for degenerative joint 
disease of the lumbosacral spine, rated as 20 percent 
disabling; a fracture of the inferior ramus, left pubis and 
left acetabulum, rated as 10 percent disabling; hypertension, 
rated as 10 percent disabling; post-traumatic stress disorder 
and major depression, rated as 10 percent disabling; and 
hemorrhoids, history of right lower ureteral calculus, 
tonsillectomy, and allergic rhinitis, each evaluated as 
noncompensable.  The combined schedular evaluation is 40 
percent.


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
or peacetime service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought, must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a)(1998).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, for example, in service will 
permit service connection of arthritis, first shown as a 
clear-cut clinical entity, at some later date.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1998).  

Arthritis may be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  38 C.F.R. §§ 3.307, 3.309 (1998).  

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.  

When aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability that existed prior to the aggravation.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established by report at hospital discharge (regular 
discharge or release to non-bed care) or outpatient release 
that entitlement is warranted, effective the date of hospital 
admission or outpatient treatment and continuing for a period 
of one, two, or three months from the first day of the month 
following such hospital discharge or outpatient release.  
38 C.F.R. § 4.30.  

Total ratings will be assigned if treatment of a service-
connected disability resulted in (1) surgery necessitating at 
least one month of convalescence (effective as to outpatient 
surgery March 1, 1989); (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  Id. 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App.  488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well-grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 6-9, 611 (1992), a claim based only on the 
veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1998).  See also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).  


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claim for service connection for a total 
right knee replacement must be denied as not well grounded.

A chronic right knee disability was not shown in service or 
for many years thereafter.  Arthritis of the right knee was 
not diagnosed within a year after service.  There is no 
competent medical evidence of record lining the veteran's 
total right knee replacement to his period of active service 
or to any service-connected disability.  In fact, the 
competent medical evidence of record discounts any 
relationship between the veteran's total right knee 
replacement and his service-connected disabilities of the 
left hip and low back, as has been contended on appeal.


In other words, the veteran's claim is predicated on his own 
lay opinion.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
opinions as to causation, Grivois, the appellant's lay 
opinion is an insufficient basis upon which to find this 
claim well grounded.  He is clearly making an assertion which 
is beyond his capacity to do so.  Espiritu, King.






Accordingly, as a well grounded claim must be accompanied by 
evidence and not merely allegations, Tirpak, the appellant's 
claim for service connection for a total right knee 
replacement must be denied as not well grounded.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the appellant's claim for service connection for a total 
right knee replacement is not well grounded, the doctrine of 
reasonable doubt may not be applied to his claim.

The Court has further held that if the appellant fails to 
submit a well grounded claim, VA is under no duty to assist 
in any further development of the claim.  38 U.S.C.A. 
§ 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
Grottveit v. Brown, 5Vet. App. 91, 93 (1993); 38 C.F.R. 
§ 3.159(a) (1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.






The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

In Morton v West, No. 96-1517 (U.S. Vet. App. July 14, 1999), 
the Court held that the Manual M21-1 provisions pertaining to 
the development of claims prior to a finding of well 
groundedness are interpretive, in that they do not relate to 
whether a benefit will be allowed or denied, nor do they 
impinge on a benefit or right provided by statute or 
regulation.

The Court found that the M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declaration did not create 
enforceable rights.  The Court also found that interpretive 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well grounded claim 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993);  38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for a total right 
knee replacement, VA has no duty to assist the appellant in 
developing his case.


Temporary total evaluation under 38 C.F.R. § 4.30.

On the issue of entitlement to benefits pursuant to 38 C.F.R. 
§ 4.30, based on the veteran's right knee surgery, that 
benefit must be denied in view of the fact that service 
connection has not been granted a disability of the right 
knee.  38 C.F.R. § 4.30 only provides for temporary total 
benefits on the basis of convalescence in connection with 
hospital treatment of a service-connected disability.  The 
hospital records pertaining to admissions in 1995 and 1996 do 
not pertain to treatment for a service-connected disability.


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
fracture of the left inferior ramus, pubis and acetabulum is 
denied.  

Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the lumbosacral spine is 
denied.  

As the veteran's claim of entitlement to service connection 
for a total right knee replacement is not well grounded, the 
appeal is denied.  

Entitlement to temporary total disability for convalescence 
pursuant to 38 C.F.R. § 4.30 is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals








